PER CURIAM.
Abram J. Jordan appeals the summary dismissal of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the trial court’s dismissal without discussion.
We note however that subsequent to Jordan’s appeal in this case, the trial court issued an order vacating its earlier order which had dismissed Jordan’s postconviction motion. Because the trial court was divested of jurisdiction when Jordan filed his notice of appeal, Wenner v. State, 610 So.2d 80, 81 (Fla. 2d DCA 1992), this second order was a nullity. Daniels v. State, 712 So.2d 765 (Fla.1998).
Affirmed.
BLUE, A.C.J., and SALCINES and DAVIS, JJ., concur.